Title: Motion on Pay of Troops, [10 May] 1781
From: Madison, James
To: 



Ordered
[10 May 1781]
That Warrants issue in favor of J. P. paymaster general upon the loan offices of the States of Delaware, Maryland & Virginia in the following proportions in bills of the new emission arising from the 4/10 of the ten Millions issued in pursuance of the Act of the 18th. of March last and that the same be applied to the paying the lines of the said States respectively viz on the Commissr. of the Cont: loan office

of Delaware25,863dollars
of Maryland124,143
of Virginia237,279
[for which sums the said J. Pierce, paymaster general, is to be accountable.]
